ACCEPTED
                                                                                                                   01-15-00480-CV
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                              12/4/2015 8:42:59 AM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                            CLERK




                               THE HALL LAW FIRM                                                    FILED IN
                                                  530 Lovett Boulevard   • Houston, Texas 77006
                                                                                             1st COURT OF APPEALS
                                              Telephone: (713) 942-9600 • Facsimile: (713) 942-9566
                                                                                           HOUSTON, TEXAS
Benjamin L. Hall, III, Ph.D., J.D.
        Board Certified Personal Injury Trial Law
                                                                                        12/4/2015 8:42:59 AM
        Board Certified Civil Trial Law                                                 CHRISTOPHER A. PRINE
        Texas Board of Legal Specialization                                                     Clerk



                                                     December 4, 2015


Via eFILE
Hon. Christopher E. Prine
Clerk of the Court
First Court of Appeals
301 Fannin, Room 208
Houston, TX 77002

       Re: Case No. 01-15-00480-CV; Metropolitan Theatre, LLC v. YES Prep Public Schools,
Inc.; On Appeal from Cause No. 2015-24030 in the 334th Judicial District Court of Harris
County, Texas

Dear Mr. Prine,

       The purpose of this letter, on behalf of Appellant Metropolitan Theatre, LLC
(“Metropolitan”), is to respond to the letter brief filed on December 2, 2015, in the above
referenced appeal by Appellee YES Prep Public Schools, Inc. (“YES Prep”).

        After reviewing YES Prep’s letter brief and the opinions cited therein, Metropolitan
concedes that the cases it cited in support of its first reply point in its Reply Brief involving waiver
were indeed disapproved by the Texas Supreme Court in Rusk State Hosp. v. Black, 392 S.W.3d
88 (Tex. 2012). Metropolitan thus formally withdraws its waiver argument under Reply Point 1
in its Reply Brief. Counsel for Metropolitan further wishes to apologize to this Court, and to YES
Prep’s counsel, for his error in failing to discover Black’s disapproval of the cases cited under that
reply point.

       Metropolitan nevertheless stands by its argument and authorities under Reply Point 2 in its
Reply Brief.
                                                           Respectfully submitted,


                                                                          s/ William   L. Van Fleet
                                                                          William L. Van Fleet II

CC: Cameron P. Pope, Esq.